Wagner, Judge,
delivered the opinion of the court.
This was a suit brought by plaintiff against defendant on an assigned note. On the trial, the defendant introduced the deposition of the assignor in regard to facts in connection with the note which took place anterior to the assignment. The plaintiff objected to the testimony as incompetent, and the court, sitting as a jury, took the deposition with the declaration that it would exclude such parts as were objectionable ; but the record shows affirmatively that no part of the deposition was excluded.
By our law, the assignor of an account, judgment, or thing in action, is incompetent to testify concerning any facts occurring anterior to the assignment. (2 R. C. 1855, p. 1577, § 6.)
That part of the deposition which spoke of facts concerning the transaction occurring prior to the assignment should have been excluded; but as the records shows it was not, the judgment will be reversed and the cause remanded.
J udge Holmes concurs; J udge Lovelace absent.